 



Exhibit 10.3

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE AND SUCH COMMON
SHARES UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ELECTRIC CITY CORP. THAT SUCH REGISTRATION IS
NOT REQUIRED.

SECURED CONVERTIBLE MINIMUM BORROWING NOTE

          FOR VALUE RECEIVED, ELECTRIC CITY CORP., a Delaware corporation (the
“Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, on order, the sum of Two Million
Dollars ($2,000,000), or, if different, the aggregate principal amount of all
Loans (as defined in the Security Agreement referred to below), together with
any accrued and unpaid interest hereon, on September 1, 2006 (the “Maturity
Date”) if not sooner paid.

          Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Security Agreement among the Company and
the Holder dated as of September 11, 2003 (as amended, modified and supplemented
from time to time, the “Security Agreement”).

          The following terms shall apply to this Minimum Borrowing Note (the
“Note”):

ARTICLE I
CONTRACT RATE

          1.1 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus one and three quarters
percent (1.75%) (the “Contract Rate”). The Contract Rate shall be increased or
decreased as the case may be for each increase or decrease in the Prime Rate in
an amount equal to such increase or decrease in the Prime Rate; each change to
be effective as of the day of the change in the Prime Rate. Interest shall be
(i) calculated on the basis of a 360 day year, and (ii) payable monthly, in
arrears, commencing on March 1, 2005 and on the first business day of each
consecutive calendar month thereafter until the Maturity Date (and on the
Maturity Date), whether by acceleration or otherwise.





--------------------------------------------------------------------------------



 



ARTICLE II
LOANS; PAYMENTS UNDER THIS NOTE

          2.1 Loans. All Loans evidenced by this Note shall be made in
accordance with the terms and provisions of the Security Agreement.

          2.2 No Effective Registration. Notwithstanding anything to the
contrary herein, the Holder shall not be required to accept shares of Common
Stock as payment following a conversion by the Holder if there fails to exist an
effective current Registration Statement (as defined in the Registration Rights
Agreement) covering the shares of Common Stock to be issued, or if an Event of
Default hereunder exists and is continuing, unless such requirement is otherwise
waived in writing by the Holder in whole or in part at the Holder’s option.

          2.3 Optional Redemption in Cash. The Company will have the option of
prepaying this Note prior to the Maturity Date (“Optional Redemption”) (i) by
paying to the Holder a sum of money equal to one hundred twenty five percent
(125%) of the principal amount of this Note together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note, the Security Agreement, or any other Ancillary
Agreement outstanding on the Redemption Payment Date (as defined below) or
(ii) in the event that the February 2005 Overadvance Period (as defined in that
certain Amendment to the Security Agreement and the Registration Rights
Agreement, dated as of February ___, 2005, by and between the Company and the
Holder) has ended and the Company is required to repay a portion of this Note so
that the aggregate outstanding Loans do not exceed the Formula Amount, by paying
to the Holder a sum of money equal to one hundred percent (100%) of such amount
required to be repaid; provided that the Company shall only be permitted to make
an optional redemption in cash pursuant to this clause (ii) of this Section 2.3
if the average closing price of the Common Stock for the five most recently
ended trading days is less than one hundred ten percent (110%) of the Fixed
Conversion Price (each of the amounts set forth in the preceding clauses (i) and
(ii) of this Section 2.3, a “Redemption Amount”). The Company shall deliver to
the Holder a written notice of redemption (the “Notice of Redemption”)
specifying the date for such Optional Redemption (the “Redemption Payment
Date”), which date shall be seven (7) days after the date of the Notice of
Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has
previously delivered a Notice of Conversion (defined below) pursuant to
Section 3.1, or for conversions elected to be made by the Holder pursuant to
Section 3.1 during the Redemption Period. The Redemption Amount shall be
determined as if such Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount (plus any additional interest and fees
accruing on the Notes during the Redemption Period) must be irrevocably paid in
full in immediately available funds to the Holder. In the event the Company
fails to pay the Redemption Amount on the Redemption Payment Date, then such
Redemption Notice shall be null and void.

2



--------------------------------------------------------------------------------



 



ARTICLE III
CONVERSION RIGHTS AND FIXED CONVERSION PRICE

          3.1 Optional Conversion. Subject to the terms of this Article III, the
Holder shall have the right, but not the obligation, at any time until the
Maturity Date, or during an Event of Default (as defined in Article IV), and,
subject to the limitations set forth in Section 3.2 hereof, to convert all or
any portion of the outstanding Principal Amount and/or accrued interest and fees
due and payable into fully paid and nonassessable shares of the Common Stock at
the Fixed Conversion Price. For purposes hereof, subject to Section 3.6 hereof,
the initial “Fixed Conversion Price” means $1.05. The shares of Common Stock to
be issued upon such conversion are herein referred to as the “Conversion
Shares.”

          3.2 Conversion Limitations. (i) Notwithstanding anything contained
herein to the contrary, the Holder shall not be entitled to convert pursuant to
the terms of this Note an amount that would be convertible into that number of
Conversion Shares which would exceed the difference between (i) 4.99% of the
outstanding shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder. For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and Regulation 13d-3 thereunder. The Conversion Shares
limitation described in this Section 3.2 shall automatically become null and
void without any notice to the Company upon the occurrence and during the
continuance of an Event of Default, or upon 75 days prior notice to the Company.
Notwithstanding anything contained herein to the contrary, the provisions of
this Section 3.2 are irrevocable and may not be waived by the Holder or the
Company.

     (ii) Notwithstanding anything to the contrary contained herein, in the
Security Agreement, any Ancillary Agreement or any document, instrument or
agreement entered into in connection with any other transactions between the
Holder and the Company, the Holder may not acquire stock in the Company
(including, without limitation, pursuant to a contract to purchase, by
exercising an option or warrant, by converting any other security or instrument,
by acquiring or exercising any other right to acquire shares of stock or other
security convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Holder not to qualify as “portfolio interest” within the meaning of
Section 881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code,
taking into account the constructive ownership rules under Section 871(h)(3)(C)
of the Code (the “Stock Acquisition Limitation”). The Stock Acquisition
Limitation shall automatically become null and void without any notice to the
Company upon the earlier to occur of either (a) the Company’s delivery to the
Holder of a Notice of Redemption or (b) the existence of an Event of Default at
a time when the average closing price of the Company’s common stock as reported
by Bloomberg, L.P. on the Principal Market for the immediately preceding five
trading days is greater than or equal to 150% of the Fixed Conversion Price.

          3.3 Mechanics of Holder’s Conversion. In the event that the Holder
elects to convert this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and completed notice of conversion
(“Notice of Conversion”) to the Company and such Notice of Conversion shall
provide a breakdown in reasonable detail of the Principal Amount, accrued
interest and fees that are being converted. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the

3



--------------------------------------------------------------------------------



 



appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Company
within two (2) Business Days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Company in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”). A form of Notice of Conversion is annexed hereto as Exhibit A. Pursuant
to the terms of the Notice of Conversion, the Company will issue instructions to
the transfer agent accompanied by an opinion of counsel within one (1) Business
Day of the date of the delivery to the Company of the Notice of Conversion and
shall cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Holder by crediting the account of the Holder’s
designated broker with the Depository Trust Corporation (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system within three (3) Business
Days after receipt by the Company of the Notice of Conversion (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Company of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Company written instructions to the
contrary.

          3.4 Late Payments. The Company understands that a delay in the
delivery of the Conversion Shares in the form required pursuant to this Article
beyond the Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, the Company shall pay late payments to
the Holder for any late issuance of Conversion Shares in the form required
pursuant to this Article III upon conversion of this Note, in the amount equal
to $250 per Business Day after the Delivery Date. The Company shall make any
payments incurred under this Section in immediately available funds upon demand.

          3.5 Conversion Mechanics. The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the principal and interest and fees to be converted, if any, by the
then applicable Fixed Conversion Price.

          3.6 Adjustment Provisions. The Fixed Conversion Price and number and
kind of shares or other securities to be issued upon conversion determined
pursuant to Section 3.1 shall be subject to adjustment from time to time upon
the happening of certain events while this conversion right remains outstanding,
as follows:

               (a) Reclassification. If the Company at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock (i) immediately prior to or (ii) immediately after
such reclassification or other change at the sole election of the Holder.

               (b) Stock Splits, Combinations and Dividends. If the shares of
Common Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock or any
preferred stock issued by

4



--------------------------------------------------------------------------------



 



the Company in shares of Common Stock (other than a dividend paid in connection
with the Series E Convertible Preferred Stock of the Company issued prior to the
date of this Note), the Fixed Conversion Price shall be proportionately reduced
in case of subdivision of shares or stock dividend or proportionately increased
in the case of combination of shares, in each such case by the ratio which the
total number of shares of Common Stock outstanding immediately after such event
bears to the total number of shares of Common Stock outstanding immediately
prior to such event.

               (c) Share Issuances. Subject to the provisions of this
Section 3.6, if the Company shall at any time prior to the conversion or
repayment in full of the Principal Amount issue any shares of Common Stock or
securities convertible into Common Stock to a person other than the Holder
(except (i) pursuant to Sections 3.6(a) or (b) above; (ii) pursuant to options,
warrants, or other obligations to issue shares outstanding or proposed to be
issued on the date hereof as disclosed to the Holder in writing; (iii) pursuant
to options that may be issued under any employee incentive stock option and/or
any qualified stock option plan adopted by the Company (including without
limitation, pursuant to the Company’s director stock option plan); or (iv) with
respect to warrants or options exercisable into up to 370,000 shares of Common
Stock (as calculated on the date hereof and appropriately adjusted for any
subdivision, combination or similar event) issued to consultants of the Company,
so long as, in the case of this clause (iv), such warrants and options are
exercisable into the Common Stock at an exercise price no less than the greater
of (x) $0.75 (as adjusted for any subdivision, combination or similar event with
respect to the Common Stock and (y) the average closing price of the Common
Stock for the immediately preceding five (5) trading day period) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price. For purposes hereof, the issuance
of any security of the Company convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Fixed Conversion Price
upon the issuance of such securities.

               (d) Computation of Consideration. For purposes of any computation
respecting consideration received pursuant to Section 3.6(c) above, the
following shall apply:

               (i) in the case of the issuance of shares of Common Stock for
cash, the consideration shall be the amount of such cash, provided that in no
case shall any deduction be made for any commissions, discounts or other
expenses incurred by the Company for any underwriting of the issue or otherwise
in connection therewith;

               (ii) in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors of the Company (irrespective of the accounting
treatment thereof); and

               (iii) upon any such exercise, the aggregate consideration
received for such securities shall be deemed to be the consideration received by
the Company for the issuance of such securities plus the additional minimum
consideration, if any, to be received by the Company upon the conversion or
exchange thereof (the consideration in each case to be determined in the same
manner as provided in subsections (i) and (ii) of this Section 2.5).

5



--------------------------------------------------------------------------------



 



          3.7 Reservation of Shares. During the period the conversion right
exists, the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Conversion Shares
upon the full conversion of this Note. The Company represents that upon
issuance, the Conversion Shares will be duly and validly issued, fully paid and
non-assessable. The Company agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

          3.8 Mandatory Conversion. Notwithstanding anything herein to the
contrary, subject to the conversion limitations set forth in Section 3.2, if,
after the date a registration statement covering the resale of the Conversion
Shares is declared effective, and so long as such registration statement remains
effective, (A) the average closing price for any eleven (11) consecutive trading
days (a “Conversion Period”) exceeds 115% of the then effective Fixed Conversion
Price, the Holder will, within eleven (11) trading days of any such Conversion
Period, convert all (or a portion thereof if such conversion would be in excess
of the volume limitations set forth in clause (iii) of the immediately
succeeding sentence) of the then outstanding Principal Amount of this Note plus
all accrued, but unpaid interest related thereto. The Holder shall only be
required to effect such a conversion referred to in the immediately preceding
sentence if each of the following shall be true: (i) there is an effective
registration statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell all of the Conversion Shares issued to the
Holder (or such Conversion Shares are eligible under Rule 144 of the Securities
Act); (ii) there is a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock for the issuance of all the Conversion Shares
as are issuable to the Holder upon such conversion of this Note pursuant to this
Section 3.8 and (iii) the amount of this Note to be so converted pursuant to
this Section 3.8 (when combined with the amount of the secured convertible term
note issued by the Company to the Holder dated September 11, 2003 to be so
converted pursuant to Section 2.5 thereof and the amount of any other promissory
note issued by the Borrower to the Holder required to be similarly or
manditorily converted) does not exceed twenty five percent (25%) of the
aggregate dollar trading volume of the Common Stock during the Conversion
Period. Notwithstanding anything to the contrary contained in this Section 3.8,
the Holder shall not be required to effect such a conversion referred to in this
Section 3.8 more than one time in any twenty-two (22) day trading period.

          3.9 Registration Rights. The Holder has been granted registration
rights with respect to the Conversion Shares as set forth in a Registration
Rights Agreement.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

          4.1 Events of Default. The occurrence of an Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.

          4.2 Default Interest. Following the occurrence and during the
continuance of an Event of Default, the Contract Rate shall automatically be
increased to one and one half percent (1.5%) per month, and all outstanding
Obligations, including unpaid interest, shall continue to accrue interest at
such additional interest rate from the date of such Event of Default until the
date such Event of Default is cured or waived. Furthermore, in addition to the
foregoing contained in this Section 4.2, a default interest rate of five percent
(5%) per annum above the then applicable interest rate hereunder shall apply to
any monetary amounts that are due and remain unpaid in accordance with the terms
of this Note, the Security Agreement or any Ancillary Agreement, in each case,
following a three (3) business day grace period.

          4.3 Default Payment. Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may elect, in
addition to all rights and remedies of the Holder under the Security Agreement
and the Ancillary Agreements and all obligations of the Company under the
Security Agreement and the Ancillary Agreements, to require the Company, to make
a Default Payment (“Default Payment”). The Default Payment shall be one hundred
percent (100%) of the outstanding principal amount of the Note, plus accrued but
unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to the Holder pursuant to the Notes and/or the Ancillary Agreements,
then to accrued and unpaid interest due on the Notes and then to the outstanding
principal balance of the Notes. The Default Payment shall be due and payable
immediately on the date that the Holder has exercised its rights pursuant to
this Section 4.3.

ARTICLE V
MISCELLANEOUS

          5.1 Conversion Privileges. The conversion privileges set forth in
Article III shall remain in full force and effect immediately from the date
hereof until the date this Note is indefeasibly paid in full and irrevocably
terminated.

          5.2 Cumulative Remedies. The remedies under this Note shall be
cumulative.

          5.3 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

          5.4 Notices. Any notice herein required or permitted to be given shall
be in writing and provided in accordance with the terms of the Security
Agreement.

7



--------------------------------------------------------------------------------



 



          5.5 Amendment Provision. The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.

          5.6 Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

          5.7 Cost of Collection. In case of any Event of Default under this
Note, the Company shall pay the the Holder’s reasonable costs of collection,
including reasonable attorneys’ fees.

          5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

               (a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

               (b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS
NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF
THE OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND

8



--------------------------------------------------------------------------------



 



THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

               (c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER, AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE
SECURITY AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.

          5.9 Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.

          5.10 Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

          5.11 Security Interest. The Holder has been granted a security
interest in certain assets of the Company as more fully described in the
Security Agreement.

          5.12 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Secured Convertible
Minimum Borrowing Note to be signed in its name effective as of this 28th day of
February, 2005.

            ELECTRIC CITY CORP.
      By:   /s/ Jeffrey Mistarz         Name:   Jeffrey Mistarz        Title:  
Chief Financial Officer & Treasurer     

WITNESS:

/s/ Tammy Koeller

10



--------------------------------------------------------------------------------



 



EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the
Secured Convertible Minimum Borrowing Note)

          The undersigned hereby elects to convert $___of the principal and
$___of the interest due on the Secured Convertible Minimum Borrowing Note dated
as of ___, 200___(the “Note”) issued by Electric City Corp. (the “Company”) into
shares of Common Stock of the Company in accordance with the terms and
conditions set forth in the Note, as of the date written below.

     
Date of Conversion:
 

 

--------------------------------------------------------------------------------

 
Conversion Price:
   

 

--------------------------------------------------------------------------------

 
Shares To Be Delivered:
   

 

--------------------------------------------------------------------------------

 
Signature:
   

 

--------------------------------------------------------------------------------

 
Print Name:
 

 

--------------------------------------------------------------------------------

 
Address:
 

 

--------------------------------------------------------------------------------

 
Holder DWAC instructions
   

 

--------------------------------------------------------------------------------

11